Citation Nr: 0119926	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
schizoaffective disorder (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1982. 
A historical review of the record shows that entitlement to 
service connection for a psychiatric disability was 
originally denied by the RO in July 1994, and in December 
1996, the Board of Veterans' Appeals (Board) issued a 
decision affirming the RO's denial. 

The current appeal arose from January 1999 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas wherein, the RO denied 
entitlement to service connection for schizoaffective 
disorder (claimed as a nervous condition), without regard to 
consideration of whether new and material evidence had been 
submitted to reopen the previously denied claim.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  

In December 1999, the Board remanded the case to the RO to 
accord the veteran a requested videoconference hearing with a 
Member of the Board.  The veteran failed to report for a 
scheduled video-conference in July 2001, thereby constituting 
a withdrawal of the request.  


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder (PTSD) when it issued an unappealed 
decision in December 1996..  

2.  Evidence received since the December 1996 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1996 decision wherein 
the Board denied entitlement to service connection for a 
psychiatric disability, to include PTSD, is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the December 1996 
decision wherein the Board denied entitlement to service 
connection for a psychiatric disability to include PTSD is 
reported in pertinent part below.  

The service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability.  

Associated with the claims file is a clinical evaluation 
report dated in November 1991 showing diagnoses of 
dissociative disorder, not otherwise specified, borderline 
intellectual functioning, alcohol abuse, and cannabis abuse.  

Associated with the claims file is a psychological evaluation 
report dated in October 1993 showing diagnoses of rule out 
schizophrenia and borderline intellectual functioning.  

Associated with the claims file are VA clinical records dated 
from March to August 1994, which are negative for treatment 
or diagnoses for a psychiatric disorder.  

There is a notation in June 1994 that the veteran was on the 
waiting list for individual group therapy regarding the 
trauma she experienced while in the military.  

During her September 1996 hearing before a Member of the 
Board, the veteran testified that other Marines verbally 
abused her.  She did not receive any treatment during 
service, but following separation she sought treatment with 
private physicians.  She currently was receiving treatment 
with VA.  She did not know why she was discharged from 
service.  Prior to her enlistment, her mother was appointed 
legal guardian of her daughter, however during service she 
desired to have full custody of her daughter.  

Evidence submitted since the December 1996 decision wherein 
the Board denied entitlement to service connection for a 
psychiatric disability, to include PTSD is reported in 
pertinent part below.

Associated with the claims file are private medical records 
dated from September 1997 to July 1998 from the Texas 
Department of Mental Health and Mental Retardation that show 
a diagnosis of schizoaffective disorder.  

In her substantive appeal, the veteran stated that she was 
discharged from service because she was suffering from mental 
disorders and she desired custody of her daughter.  
Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

In this case, the RO notified the veteran of the changes in 
the law with respect to the duty to assist in the most recent 
Supplemental Statement of the Case issued in April 2001.  
Overall, the rating decision of record, statement of the 
case, supplemental statement of the case, and correspondence 
of record issued by the RO has advised in unmistakable terms 
what is needed to substantiate the veteran's claim.  

Therefore, the Board finds that the veteran is not prejudiced 
by its consideration of her claim pursuant to this new law 
because it has been considered by the RO.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and written as well as oral argument on the merits of the 
issues on appeal, and has done so.  

VA has met its duty to assist, as mandated by 38 U.S.C.A. §§ 
5103, 5107 (West Supp. 2001).  VA identified relevant issues, 
and obtained relevant treatment records.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

The veteran seeks to reopen her claim of entitlement to 
service connection for psychiatric disorder, which the Board 
denied in December 1996.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).



Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The evidence at the time of the Board's December 1996 
decision showed that the veteran did not have a psychiatric 
disability related to her period of active service.  

The evidence added to the record since the December 1996 
decision consists of private medical records and 
correspondence from the veteran.  

The private medical records constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially upon whether the veteran currently has a 
psychiatric disability related to her period of active 
service.  Additionally, there is no competent medical opinion 
linking the currently diagnosed schizoaffective disorder 
(claimed as a nervous disorder) to service.

The statements provided by the veteran that she incurred a 
chronic psychiatric disability in service that has continued 
post service is merely a restatement of allegations already 
considered and denied by the Board when it issued its 
December 1996 decision, and hence does not constitute either 
new or material evidence.

Moreover, the veteran has not been shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to this matter.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The veteran has furnished no competent medical evidence 
relating her currently diagnosed schizoaffective disorder to 
her period of active service.  The medical evidentiary record 
has not changed since the prior denial.  

For the foregoing reasons the Board concludes that the added 
evidence is not both new and material, as it does not bear 
directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a schizoaffective disorder (claimed as a nervous 
condition), the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); See Ivey, 2 Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
schizoaffective disorder (claimed as a nervous condition), 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

